                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

CLYMER FARNER BARLEY, INC.,

       Plaintiff,

v.                                                          Case No: 5:21-cv-312-RBD-PRL

JOHN DOE 1-10,

       Defendant.


                                           ORDER

       This matter is before the Court for consideration of Plaintiff’s motion to serve a Third-

Party Subpoena prior to the Rule 26(f) conference. (Doc. 2).

       Plaintiff has sued John Does for violations of the Defend Trade Secrets Act (18 U.S.C.

§ 1839) and the Computer Fraud and Abuse Act (18 U.S. C. § 1030(g)). Plaintiff, Clymer

Farner Barley, Inc. (“CFB”), is a civil engineering and land surveying firm whose primary

client is the Holding Company of the Villages and its various affiliates and subsidiaries who

develop and manage large residential communities known as “The Villages.” CFB’s work

involves developing forward-looking maps regarding upcoming neighborhoods and projects,

including development maps that are considered confidential and trade secret information.

       This action arises out of the publication of a letter to the editor by the Villages-

News.com that included a confidential map prepared by CFB for the Villages. In short,

Plaintiff has initiated this suit and seeks leave to serve Florida Panther Media, LLC d/b/a

Villages-News.com with a Third-Party Subpoena in order to ascertain the source of the

confidentiality breach. Plaintiff has provided the subpoena. (Doc. 2-1). Upon review of the

motion and related filings, the Court finds sufficient good cause to permit service of subpoena.
       Accordingly, Plaintiff’s Motion (Doc. 2) is GRANTED, and Plaintiff may serve

Florida Panther Media, LLC d/b/a Villages-News.com with the proposed subpoena (Doc. 2-

1). Plaintiff shall attach a copy of this Order to the subpoena. If Florida Panther Media, LLC

d/b/a Villages-News.com would like to move to modify or quash the subpoena, it must do

so before the return date of the subpoena, which shall be at least thirty days from the date of

service. Florida Panther Media, LLC d/b/a Villages-News.com shall preserve any

subpoenaed information pending the resolution of any timely motion to modify or quash.

       DONE and ORDERED in Ocala, Florida on June 23, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
